Case 2:20-cv-02953-GGG-DMD Document 4-1 Filed 10/30/20 Page 1 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

PING MAY MARITIME LLC, *
*
Plaintiff, * CIVIL ACTION
ok
Vv. * NO.:
oe
JIANGSU STEAMSHIP PTE. LTD: * SECTION
JIANGSU STEAMSHIP CoO. LTD; *
JIANGSU HUAXI OCEAN SHIPPING * JUDGE:
MANAGEMENT CO. LTD; and *
SPRING SUNSHINE SHIPPING LTD, * MAGISTRATE JUDGE:
Defendants. *

Bis He a ole ie a ae ae abe ope ofe as af ale he ae fe oft ake ale ale ae af ae af aft ae fe aft fe 2% fe of of a oe ofc os oft oR af oe oR fe oft a oe ae fe abe of fs ofc ake ie at fe ie ae ae oft oft fe oe oe ak a ak eae

DECLARATION OF JOHN D. SALTZMAN

1. My name is John D. Saltzman. I am over 21 years of age, have never been
convicted of a crime, and am fully competent to make this affidavit. I have personal
knowledge of the facts stated herein and they are all true and correct.

2. I am the Director of Operations of Global Maritime Security Inc. (“GMS”),
1411 Stonebridge Dr., Gretna, LA 70056, the proposed substitute custodian in the above-
referenced lawsuit, and I am authorized to make this statement on behalf of GMS.

3. I have read the foregoing Motion to Appoint Substitute Custodian by
plaintiff, Ping May Maritime, LLC, and I know the contents thereof. I am familiar with
the SPRING SUNSHINE, at least to the extent of its size, type, construction material, and
apparent condition. I believe that GMS has adequate manpower for the SPRING

SUNSHINE and can safely keep the SPRING SUNSHINE in place of the United States
1
Case 2:20-cv-02953-GGG-DMD Document 4-1 Filed 10/30/20 Page 2 of 5

Marshal during the pendency of this suit and until further notice of the Court. In this
regard, I affirm that GMS will perform all necessary services to properly maintain the
vessel.

4. GMS has adequate liability insurance or adequate assets to satisfy damages
for loss of, or injury to, the vessel during GMS custody or damages sustained by third
parties due to any negligence of GMS during its custody.

5. GMS agrees to accept substitute custodianship of the vessel, her engines,

tackle, apparel, furniture, etc., in accordance with the Order Appointing Substitute

Custodian.

6. Plaintiff will pay GMS’s fees for services within the scope of its
custodianship.

7. GMS agrees to release and hold harmless and indemnify the United States

of America, the United States Marshal, their agents, servants, employees, and all others
for whom they are responsible, from any and all liability or responsibility for claims
arising from the arrest or attachment of the vessel.

8. Based on my own personal knowledge, the information contained in the
Motion to Appoint Substitute Custodian is true and correct.

9. I declare under penalty of perjury, in accordance with 28 U.S.C. §1746, that

the foregoing is true and correct.
Case 2:20-cv-02953-GGG-DMD Document 4-1 Filed 10/30/20 Page 3 of 5

Executed on October 30, 2020.

J olf D. Saltzman, ‘
Globe: ritime Security, Inc.

had
Case 2:20-cv-02953-GGG-DMD Document 4-1 Filed 10/30/20 Page 4 of 5

GENERAL RULES OF CUSTODIAN (As of 21 Feb 2019)

TO ALL U.S. MARSHAL CUSTODIANS:
A CUSTODIAN:

1. Will make sure that the deputy who places hinvher in charge identifies all boundaries of
responsibility and property under seizure. Designated boundaries will not be neglected
nor will trespass onto other properties be allowed.

2. Will accept instructions from United Sates Marshals Service (USMS) personnel only. No
other person is authorized to issue you instructions as regards to the care and custody of
seized property.

3. Will never leave his/her post of duty without being properly relieved or instructed to do
so by USMS personnel or the contracted agent of the Marshals Service.

4. Will not consume alcohol beverages while on duty. The penalty is dismissal.

5. Will obtain approval from USMS personnel when moving property from one area to
another except in the case of an emergency. Once the property is properly moved, the
Marshals Service should be notified of the new location as soon as possible.

6. Will not allow visitors aboard the vessel. Anyone wishing to board the vessel must first
contact the USMS to obtain the appropriate forms prior to boarding. There are no
exceptions.

7. Should be alert and report any unusual circumstances or situations not covered by these
rules.

] HAVE READ AND UNDERSTAND THE ABOVE RULES AND WILL COMPLY WHILE
ACTING AS A U.S. MARSHALS CUSTODIAN. | ACKNOWLEDGE RECEIPT OF A COPY
OF THE GENERAL RULES.

 

“SX. —. LL (2. S$O2.2025
/ CUSTODIAN * DATE
Case 2:20-cv-02953-GGG-DMD Document 4-1 Filed 10/30/20 Page 5 of 5

U.S. Department of Justice

United States Marshals Service

 

Eastern District af Louisiana

 

New Orleans, LA 70130
Date:

AFFIDAVIT OF CUSTODIAN

I, waehn D, Dee i+ Zywrce ony , while acting as an appointed custodian
aboard the M/V Se fies. Qe agk crs  , do agree that I will comply with all of the
J
general rules. Further, if something is not covered by these nules, I will contact a U.S. Marshals

Service employee at (504) 589 — 3607 during office hours of 0800hrs — 164Qhrs. After office

hours, I will call (504) 589-6079.

At no time will I leave my post or let the ship or property out of my sight without being properly

relieved. I assume full responsibility for the safe keeping of this ship and/or property.

> ep ont \o Bole so
a

. a
( ‘Custodian Date
